Case 1:19-mc-00503-JGK-SDA Document 124 Filed 06/30/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF SHERVIN

PISHEVAR FOR AN ORDER TO TAKE

DISCOVERY FOR USE IN FOREIGN | Case No. 19-me-00503-JIGK-SDA
PROCEEDINGS PURSUANT TO 28

U.S.C. 1782

STIPULATION OF DISMISSAL WITH PREJUDICE
Pursuant to Fed. R. Civ. P. 41(a)(1)(A\(ii), it is stipulated between SHERVIN PISHEVAR
and Respondent MARCUS BARAM, by and through their undersigned counsel, that the above-
captioned action is hereby DISMISSED WITH PREJUDICE, with each party bearing their own
costs and attomeys’ fees.

Respectfully submitted this 30" day of June, 2021:

SHERVIN PISHEVAR:
/

/ . Isl
UY df
/s/ Lufas, V.M¢ Bento Megan H. Daneshrad

mdaneshrad@MOSESSINGER.COM

 

Lucas V.M. Bento Moses & Singer LLP
lucasbento@quinnemanuel.com The Chrysler Building, 405 Lexington
QUINN EMANUEL URQUHART & Avenue

SULLIVAN, LLP New York, New York 10174

51 MADISON AVENUE, FLOOR 22 Telephone: (212) 554-7859

NEW YORK, NY 10010 Facsimile: (212) 554-7700

Telephone: (212) 849-7000
Facsimile: (212) 849-7100

MARCUS BARAM

 

 
